                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA


In Re:                                                                 Case No.20-32320-WRS
DEMETRIC MARBURY                                                                   Chapter 13
3561 MANLEY DR
MONTGOMERY, AL 36110


Debtor



                                 Order Releasing Wages



  The Income Withholding Order previously issued by the Court to the following employer is hereby
RELEASED:                     RHEEM MANUFACTURING
                                 ATTN PAYROLL
                                 2600 GUNTER PARK DR E
                                 MONTGOMERY, AL 36109


   The above employer is authorized to pay all future wages to the debtor.

   Done this Tuesday, March 16, 2021.
                                                         /s/ William R. Sawyer
                                                         William R. Sawyer
                                                         United States Bankruptcy Judge


cc: Demetric Marbury
